2:17-cr-20037-JES-JEH # 314   Page 1 of 7                               E-FILED
                                            Thursday, 25 April, 2019 09:05:15 AM
                                                   Clerk, U.S. District Court, ILCD




    DIAGNOSTIC AND STATISTICAL
           MANUAL OF
        MENTAL DISORDERS




   AMERICAN PSYCHIATRIC ASSOCIATION
2:17-cr-20037-JES-JEH # 314           Page 2 of 7
             94                                 Schizophrenia Spectrum and Other Psychotic Disorders


                                                          Brief Psychotic Disorder
             Diagnostic Criteria                                                         298.8 (F23)
             A. Presence of one (or more) of the following symptoms. At least one of these must be
                (1), (2), or (3):
                  1.   Delusions.
                  2.   Hallucinations.
                  3.   Disorganized speech (e.g., frequent derailment or incoherence).
                  4.   Grossly disorganized or catatonic behavior.
                Note: Do not include a symptom if it is a culturally sanctioned response.
             B. Duration of an episode of the disturbance is at least 1 day but less than 1 month, with
                eventual full return to premorbid level of functioning.
             C. The disturbance is not better explained by major depressive or bipolar disorder with
                psychotic features or another psychotic disorder such as schizophrenia or catatonia,
                and is not attributable to the physiological effects of a substance (e.g., a drug of abuse,
                a medication) or another medical condition.
             Specify if:
                  With marked stressor(s) (brief reactive psychosis): If symptoms occur in response to
                  events that, singly or together, would be markedly stressful to almost anyone in similar
                  circumstances in the individual's culture.
                  Without marked stressor(s): If symptoms do not occur in response to events that,
                  singly or together, would be markedly stressful to almost anyone in similar circum-
                  stances in the individual's culture.
                  With postpartum onset: If onset is during pregnancy or within 4 weeks postpartum.
              Specify if:
                  With catatonia (refer to the criteria for catatonia associated with another mental dis-
                  order, pp. 119-120, for definition)
                     Coding note: Use additional code 293.89 (F06.1) catatonia associated with brief
                     psychotic disorder to indicate the presence of the comorbid catatonia.
              Specify current severity:
                 Severity is rated by a quantitative assessment of the primary symptoms of psychosis,
                 including delusions, hallucinations, disorganized speech, abnormal psychomotor be-
                 havior, and negative symptoms. Each of these symptoms may be rated for its current
                 severity (most severe in the last 7 days) on a 57point scale ranging from 0 (not present)
                 to 4 (present and severe). (See Clinician-Rated Dimensions of Psychosis Symptom
                 Severity in the chapter "Assessment Measures.")
                 Note: Diagnosis of brief psychotic disorder can be made without using this severity
                 specifier.


              Diagnostic Features
              The essential feature of brief psychotic disorder is a disturbance that involves the sudden
              onset of at least one of the following positive psychotic symptoms: delusions, hallucina-
              tions, disorganized speech (e.g., frequent derailment or incoherence), or grossly abnormal
              psychomotor behavior, including catatonia (Criterion A). Sudden onset is defined as
              change from a nonpsychotic state to a clearly psychotic state within 2 weeks, usually with-
              out a prodrome. An episode of the disturbance lasts at least 1 day but less than 1 month,
              and the individual eventually has a full return to the premorbid level of functioning (Cri-
                          2:17-cr-20037-JES-JEH # 314           Page 3 of 7
;ychotic Disorders                   Brief Psychotic Disorder                                                                  95


                                     tenon B). The disturbance is not better explained by a depressive or bipolar disorder with
  Disorder                           psychotic features, by schizoaffective disorder, or by schizophrenia and is not attributable
                                     to the physiological effects of a substance (e.g., a hallucinogen) or another medical condi-
   298.8 (F23)                       tion (e.g., subdural hematoma) (Criterion C).
                                         In addition to the five symptom domain areas identified in the diagnostic criteria, the
 of these must be
                                     assessment of cognition, depression, and mania symptom domains is vital for making crit-
                                     ically important distinctions between the various schizophrenia spectrum and other psy-
                                     chotic disorders.

                                     Associated Features Supporting Diagnosis
                                     Individuals with brief psychotic disorder typically experience emotional turmoil or over-
onse.                                whelming confusion. They may have rapid shifts from one intense affect to another.
than 1 month, with                   Although the disturbance is brief, the level of impairment may be severe, and supervision
                                     may be required to ensure that nutritional and hygienic needs are met and that the indi-
 polar disorder with                 vidual is protected from the consequences of poor judgment, cognitive impairment, or act-
lrenia or catatonia,                 ing on the basis of delusions. There appears to be an increased risk of suicidal behavior,
g., a drug of abuse,                 particularly during the acute episode.

                                     Prevalence
)ccur in response to                 In the United States, brief psychotic disorder may account for 9% of cases of first-onset
,st anyone in similar                psychosis. Psychotic disturbances that meet Criteria A and C, but not Criterion B, for brief
                                     psychotic disorder (i.e., duration of active symptoms is 1-6 months as opposed to remis-
)nse to events that,                 sion within 1 month) are more common in developing countries than in developed coun-
e in similar circum-                 tries. Brief psychotic disorder is twofold more common in females than in males.

weeks postpartum.                    Development and Course
                                     Brief psychotic disorder may appear in adolescence or early adulthood, and onset can oc-
another mental dis-                  cur across the lifespan, with the average age at onset being the mid 30s. By definition, a
                                     diagnosis of brief psychotic disorder requires a full remission of all symptoms and an
Issociated with brief                eventual full return to the premorbid level of functioning within 1 month of the onset of the
itatonia.
                                     disturbance. In some individuals, the duration of psychotic symptoms may be quite brief
                                     (e.g., a few days).
iptoms of psychosis,
la' psychomotor be-
                                     Risk and Prognostic Factors
  rated for its current              Temperamental.      Preexisting personality disorders and traits (e.g., schizotypal person-
I from 0 (not present)               ality disorder; borderline personality disorder; or traits in the psychoticism domain, such
Psychosis Symptom                    as perceptual dysregulation, and the negative affectivity domain, such as suspiciousness)
                                     may predispose the individual to the development of the disorder.
it using this severity
                                     Culture-Related Diagnostic Issues
                                     It is important to distinguish symptoms of brief psychotic disorder from culturally sanc-
                                     tioned response patterns. For example, in some religious ceremonies, an individual may
                                     report hearing voices, but these do not generally persist and are not perceived as abnormal
 involves the sudden                 by most members of the individual's community. In addition, cultural and religious back-
delusions, hallucina-                ground must be taken into account when considering whether beliefs are delusional.
, or grossly abnormal
n onset is defined as
 weeks, usually with-                Functional Consequences of Brief Psychotic Disorder
ut less than 1 month,               •Despite high rates of relapse, for most individuals, outcome is excellent in terms of social
A of functioning (Cri-               functioning and symptomatology.
2:17-cr-20037-JES-JEH # 314          Page 4 of 7
                                                  Schizophrenia Spectrum and Other Psychotic Disorders
              96


              Differential Diagnosis
              Other medical conditions. A variety of medical disorders can manifest with psychotic
              symptoms of short duration. Psychotic disorder due to another medical condition or a de-
              lirium is diagnosed when there is evidence from the history, physical examination, or lab-
              oratory tests that the delusions or hallucinations are the direct physiological consequence
              of a specific medical condition (e.g., Cushing's syndrome, brain tumor) (see "Psychotic
              Disorder Due to Another Medical Condition" later in this chapter).
              Substance-related disorders. Substance/medication-induced psychotic disorder, sub-
              stance-induced delirium, and substance intoxication are distinguished from brief psychotic
              disorder by the fact that a substance (e.g., a drug of abuse, a medication, exposure to a toxin)
              is judged to be etiologically related to the psychotic symptoms (see "Substance/Medication-
               Induced Psychotic Disorder" later in this chapter). Laboratory tests, such as a urine drug
               screen or a blood alcohol level, may be helpful in making this determination, as may a care-
               ful history of substance use with attention to temporal relationships between substance in-
               take and onset of the symptoms and to the nature of the substance being used.
               Depressive and bipolar disorders. The diagnosis of brief psychotic disorder cannot be
               made if the psychotic symptoms are better explained by a mood episode (i.e., the psychotic
               symptoms occur exclusively during a full major depressive, manic, or mixed episode).
               Other psychotic disorders. If the psychotic symptoms persist for 1 month or longer, the
                diagnosis is either schizophreniform disorder, delusional disorder, depressive disorder
               with psychotic features, bipolar disorder with psychotic features, or other specified or un-
                specified schizophrenia spectrum and other psychotic disorder, depending on the other
                symptoms in the presentation. The differential diagnosis between brief psychotic disorder
                and schizophreniform disorder is difficult when the psychotic symptoms have remitted be-
                fore 1 month in response to successful treatment with medication. Careful attention should
                be given to the possibility that a recurrent disorder (e.g., bipolar disorder, recurrent acute ex-
                acerbations of schizophrenia) may be responsible for any recurring psychotic episodes.
              vMalingering and factitious disorders. lAn episode of factitious disorder, with predomi-
                nantly psychological signs and-symptoms, may have the appearance of brief psychotic
                disorder, but in such cases there is evidence that the symptoms are intentionally produced.
                When malingering involves apparently psychotic symptoms, there is usually evidence
                 that the illness is being feigned for an understandable goal.
                 Personality disorders. In certain individuals with personality disorders, psychosocial
                 stressors may precipitate brief periods of psychotic symptoms. These symptoms are usu-
                 ally transient and do not warrant a separate diagnosis. If psychotic symptoms persist for at
                 least 1 day, an additional diagnosis of brief psychotic disorder may be appropriate.


                                                          Schizophreniform Disorder
               Diagnostic Criteria                                                        295.40 (F20.41)
                A. Two (or more) of the following, each present for a significant portion of time during a
                   1-month period (or less if successfully treated). At least one of these must be (1), (2),
                    or (3):
                    1.   Delusions.
                    2.   Hallucinations.
                    3.   Disorganized speech (e.g., frequent derailment or incoherence).
                    4.   Grossly disorganized or catatonic behavior.
                    5.   Negative symptoms (i.e., diminished emotional expression or avolition).
                      2:17-cr-20037-JES-JEH # 314            Page 5 of 7
ichotic Disorders               Schizophreniform Disorder                                                                   97


                                B. An episode of the disorder lasts at least 1 month but less than 6 months. When the
                                   diagnosis must be made without waiting for recovery, it should be qualified as "provi-
st with psychotic                  sional."
:ondition or a de-              C. Schizoaffective disorder and depressive or bipolar disorder with psychotic features have
tmination, or lab-                 been ruled out because either 1) no major depressive or manic episodes have occurred
1cal consequence                   concurrently with the active-phase symptoms, or 2) if mood episodes have occurred dur-
) (see "Psychotic                  ing active-phase symptoms, they have been present for a minority of the total duration
                                   of the active and residual periods of the illness.
tic disorder, sub-              D. The disturbance is not attributable to the physiological effects of a substance (e.g., a
m brief psychotic                  drug of abuse, a medication) or another medical condition.
posure to a toxin)              Specify if:
tnce /Medication-                  With good prognostic features: This specifier requires the presence of at least two
h as a urine drug                  of the following features: onset of prominent psychotic symptoms within 4 weeks orthe
NI, as may a care-                first noticeable change in usual behavior or functioning; confusion or perplexity; good
een substance in-                  premorbid social and occupational functioning; and absence of blunted or flat affect.
ised.                              Without good prognostic features: This specifier is applied if two or more of the
sorder cannot be                  above features have not been present.
i.e., the psychotic             Specify if:
axed episode).                     With catatonia (refer to the criteria for catatonia associated with another mental disor-
nth or longer, the                 der, pp. 119-120, for definition).
iressive disorder                      Coding note: Use additional code 293.89 (F06.1) catatonia associated with schizo-
r specified or un-                     phreniform disorder to indicate the presence of the comorbid catatonia.
ling on the other
                                Specify current severity:
sychotic disorder
aave remitted be-                  Severity is rated by a quantitative assessment of the primary symptoms of psychosis,
 attention should                  including delusions, hallucinations, disorganized speech, abnormal psychomotor be-
.current acute ex-                havior, and negative symptoms. Each of these symptoms may be rated for its current
otic episodes.                    severity (most severe in the last 7 days) on a 5-point scale ranging from 0 (not present)
                                  to 4 (present and severe). (See Clinician-Rated Dimensions of Psychosis Symptom
T, with predomi-                  Severity in the chapter "Assessment Measures.")
f brief psychotic                 Note: Diagnosis of schizophreniform disorder can be made without using this severity
 rally produced.                  specifier.
isually evidence
                                Note: For additional information on Associated Features Supporting Diagnosis, Develop-
   psychosocial                 ment and Course (age-related factors), Culture-Related Diagnostic Issues, Gender-Related
rnptoms are usu-                Diagnostic Issues, Differential Diagnosis, and Comorbidity, see the corresponding sec-
oms persist for at              tions in schizophrenia.
Dpropriate.
                                Diagnostic Features
                                The characteristic symptoms of schizophreniform disorder are identical to those of schizo-
Disorder                        phrenia (Criterion A). Schizosphreniform disorder is distinguished by its difference in du-
                                ration: the total duration of the illness, including prodromal, active, and residual phases, is
.40 (F20. 1)                    at least 1 month but less than 6 months (Criterion B). The duration requirement for schizo-
of time during a                phreniform disorder is intermediate between that for brief psychotic disorder, which,lasts
must be (1), (2),               more than 1 day and remits by 1 month, and schizophrenia, vvhich lasts for at least 6 months.
                                                                                             L
                                The diagnosis of schizophreniform disorder is made under two conditions. 1) when an ep-
                                isode of illness lasts between 1 and 6 months and the individual has already recovered, ,
                                and 2) when an individual is symptomatic for less than the 6 months' duration required for
                                the diagnosis of schizophrenia but has not yet recovered. In this case, the diagnosis should
                                be noted as "schizophreniform disorder (provisional)" because ills uncertain if the indi-
                                vidual will recover from the disturbance within the 6-month period. If the disturbance per-
lition).                        sists beyond 6 months, the diagnosis should be changed to schizophrenia.
2:17-cr-20037-JES-JEH # 314             Page 6 of 7
        98                                Schizophrenia Spectrum and Other Psychotic Disorders


            Another distinguishing feature of schizophreniform disorder is the lack of a criterion
        requiring impaired social and occupational functioning. While such impairments may po-
        tentially be present, they are not necessary for a diagnosis of schizophreniform disorder.
            In addition to the five symptom domain areas identified in the diagnostic criteria, the
        assessment of cognition, depression, and mania symptom domains is vital for making crit-
        ically important distinctions between the various schizophrenia spectrum and other psy-
        chotic disorders.

        Associated Features Supporting Diagnosis
        As with schizophrenia, currently there are no laboratory or psychometric tests for schizo-
        phreniform disorder. There are multiple brain regions where neuroimaging, neuropa-
        thological, and neurophysiological research has indicated abnormalities, but none are
        diagnostic.

        Prevalence
        Incidence of schizophreniform disorder across sociocultural settings is likely similar to
        that observed in schizophrenia. In the United States and °titer developed countries, the in-
        cidence is low, possibly fivefold less than that of schizophrenia. In developing countries,
        the incidence may be higher, especially for the specifier "withY good prognostic features";
        in some of these settings schizophreniform disorder may be as comfrion as schizophrenia.

        Development and Course
        The development of schizophreniform disorder is similar to that of schizophrenia. About
        one-third of individuals with an initial diagnosis of schizophreniform disorder (provi-
        sional) recover within the 6-month period and schizophreniform disorder is their final di-
        agnosis. The majority of the remaining two-thirds of individuals will eventually receive a
        diagnosis of schizophrenia or schizoaffective disorder.

        Risk and Prognostic Factors
        Genetic and physiological. Relatives of individuals with schizophreniform disorder
        have an increased risk for schizophrenia.

        Functional Consequences of
        Schizophreniform Disorder
        For the majority of individuals with schizophreniform disorder who eventually receive a
        diagnosis of schizophrenia or schizoaffective disorder, the functional consequences are
        similar to the consequences of those disorders. Most individuals experience dysfunction in
        several areas of daily functioning, such as school or work, interpersonal relationships, and
        self-care. Individuals who recover from schizophreniform disorder have better functional
        outcomes.

        Differential Diagnosis
        Other mental jdisorders and medical conditions. A wide variety of mental and medical
        conditions can manifest with psychotic symptoms that must be considered in the differ-
        ential diagnosis of schizophreniform disorder. These include psychotic disorder due to
        another medical condition or its treatment; delirium or major neurocognitive disorder;
        substance/medication-induced psychotic disorder or delirium; depressive or bipolar
        disorder with psychotic features; schizoaffective disorder; other specified or unspecified bi-
        polar and related disorder; depressive or bipolar disorder with catatonic features; schizophre-
                         2:17-cr-20037-JES-JEH # 314             Page 7 of 7
sychotic Disorders                  Schizophrenia                                                                                    99


 lack of a criterion                nia; brief psychotic disorder; delusional disorder; other specified or unspecified schizo-
Dairments may po-                   phrenia spectrum and other psychotic disorder; schizotypal, schizoid, or paranoid
.eniform disorder.                  personality disorders; autism spectrum disorder; disorders presenting in childhood with
cnostic criteria, the               disorganized speech; attention-deficit/hyperactivity disorder; bsessive-compulsive dis-
tal for making crit-                order; posttraumatic stress disorder; and traumatic ram injury.
um and other psy-                       Since the diagnostic criteria for schizophrertiform disorder and schizophrenia differ
                                    primarily in duration of illness, the discussion of the differential diagnosis of schizophre-
                                    nia also applies to schizophreniform disorder.
                                    Brief psychotic disorder. Schizophrenfform disorder differs in duration from brief psy-
ric tests for schizo-               chotic disorder, which has a duration of less than 1 month.
maging, neuropa-
ities, but none are
                                                                                                         Schizophrenia
                                    Diagnostic Criteria                                                          295.90 (F2 C.9)
is likely similar to                A. Two (or more) of the following, each present for a significant portion of time during a
d countries, the in-                   1-month period (or less if successfully treated). At least one of these must be (1), (2), or (3):
eloping countries,
)gnostic features";                     1.   Delusions.
 as schizophrenia.                      2.   Hallucinations.
                                        3.   Disorganized speech (e.g., frequent derailment or incoherence).
                                        4.   Grossly disorganized or catatonic behavior.
                                        5.   Negative symptoms (i.e., diminished emotional expression or avolition).
izophrenia. About
a disorder (provi-                  B. For a significant portion of the time since the onset of the disturbance, level of function-
ter is their final di-                   ing in one or more major areas, such as work, interpersonal relations, or self-care, is
Tentually receive a                      markedly below the level achieved prior to the onset (or when the onset is in childhood
                                         or adolescence, there is failure to achieve expected level of interpersonal, academic,
                                         or occupational functioning).
                                    C. Continuous signs of the disturbance persist for at least 6 months. This 6-month period
                                         must include at least 1 month of symptoms (or less if successfully treated) that meet Cri-
:eniform disorder                       terion A (i.e., active-phase symptoms) and may include periods of prodromal or residual
                                        symptoms. During these prodromal or residual periods, the signs of the disturbance may
                                        be manifested by only negative symptoms or by two or more symptoms listed in Criterion
                                        A present in an attenuated form (e.g., odd beliefs, unusual perceptual experiences).
                                    D. Schizoaffective disorder and depressive or bipolar disorder with psychotic features
                                        have been ruled out because either 1) no major depressive or manic episodes have
rentually receive a                     occurred concurrently with the active-phase symptoms, or 2) if mood episodes have
consequences are                        occurred during active-phase symptoms, they have been present for a minority of the
nce dysfunction in                      total duration of the active and residual periods of the illness.
relationships, and                  E. The disturbance is not attributable to the physiological effects of a substance (e.g., a
e better functional                     drug of abuse, a medication) or another medical condition.
                                    F. If there is a history of autism spectrum disorder or a communication disorder of child-
                                        hood onset, the additional diagnosis of schizophrenia is made only if prominent delu-
                                        sions or hallucinations, in addition to the other required symptoms of schizophrenia,
                                        are also present for at least 1 month (or less if successfully treated).
iental and medical
ered in the differ-                Specify if:
ic disorder due to                 The following course specifiers are only to be used after a 1-year duration of the disorder
Dgnitive disorder;                 and if they are not in contradiction to the diagnostic course criteria.
-essive or bipolar                    First episode, currently in acute episode: First manifestation of the disorder meet-
J or unspecified bi-                  ing the defining diagnostic symptom and time criteria. An acute episode is a time pe-
atures; schizophre-                   riod in which the symptom criteria are fulfilled.
